Matter of Jackson v Jackson (2022 NY Slip Op 01665)





Matter of Jackson v Jackson


2022 NY Slip Op 01665


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, NEMOYER, WINSLOW, AND BANNISTER, JJ.


181 CAF 20-01430

[*1]IN THE MATTER OF ANGELIQUE JACKSON, PETITIONER-APPELLANT,
vRAYMOND JACKSON, RESPONDENT-RESPONDENT. 


CARA A. WALDMAN, FAIRPORT, FOR PETITIONER-APPELLANT.
ROSEMARIE RICHARDS, GILBERTSVILLE, FOR RESPONDENT-RESPONDENT. 

	Appeal from an order of the Family Court, Steuben County (Mathew K. McCarthy, A.J.), entered October 22, 2020 in a proceeding pursuant to Family Court Act article 8. The order dismissed the petition. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court